Citation Nr: 0330437	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pruritus ani.

2.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 based upon multiple, 
noncompensable service-connected disabilities.

3.  Entitlement to an effective date earlier than November 5, 
1998, for the grant of service connection for pruritus ani.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 Decision Review Officer 
decision of the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
service connection for pruritus ani and assigned a 
noncompensable evaluation, effective November 5, 1998.  The 
RO also denied entitlement to a 10 percent evaluation under 
the provisions of 38 C.F.R. § 3.324 based upon multiple, 
noncompensable service-connected disabilities.

In April 2003, the veteran and his spouse testified at a 
personal hearing before the undersigned acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's pruritis ani is manifested by an 
intermittent rash in the perianal area with no more than 
slight exfoliation, exudation or itching on a nonexposed 
small area (affecting less than 5 percent of the body).

2.  The veteran has established service connection for 
residuals of a crush injury of the right second, third and 
fourth toes, rated as noncompensably disabling, and pruritis 
ani, rated as noncompensably disabling.

3.  The veteran's service-connected disabilities have not 
combined to cause clear interference with normal 
employability.

4.  Service connection for hemorrhoids was denied by the RO 
in a December 1993 rating decision.  The veteran was notified 
of the decision in a January 1994 letter, and did not appeal 
the decision.  

5.  On October 30, 1998, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, wherein he stated he was 
seeking service connection for Gulf War Syndrome.

6.  On November 5, 1998, the veteran submitted VA Form 21-
526, Veteran's Application for Compensation or Pension, 
wherein he stated he was seeking service connection for a 
mysterious rash in his perianal area and all over his body.  

7.  The October 30, 1998, statement from the veteran is an 
informal claim for service connection for a skin disorder in 
the perianal area.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
pruritus ani have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 
7337 (2003); 4.118, Diagnostic Code 7806 (2001 & 2003).

2.  The criteria for a 10 percent disability evaluation for 
multiple, noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2003).

3.  The legal criteria for an effective date of October 30, 
1998, but no earlier, for the grant of service connection for 
pruritus ani have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a); 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims for an initial compensable evaluation 
for pruritus ani, for entitlement to a 10 percent evaluation 
based upon multiple, noncompensable service-connected 
disabilities, and for an earlier effective date for the grant 
of service connection for pruritus ani.  As to the claim for 
an initial compensable evaluation for pruritus ani, in the 
July 2002 statement of the case, the RO told the veteran a 
noncompensable evaluation was warranted when the evidence 
showed a skin disorder that was manifested by slight 
exfoliation, exudation, or itching on a nonexposed surface or 
small area.  The RO stated that in order to warrant a 
10 percent evaluation, the evidence would need to show 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  The RO further provided the 
veteran with the regulation that addresses eczema, which is 
the diagnostic code that the veteran's service-connected 
pruritus ani is evaluated under by analogy.  This also 
informed the veteran of the evidence necessary to establish a 
compensable evaluation for his service-connected disability.

As to the claim for entitlement to a 10 percent evaluation 
based upon multiple, nonservice-connected disabilities, the 
RO informed the veteran in the July 2002 statement of the 
case that in order to warrant a 10 percent evaluation under 
that regulation, the veteran must have two or more service-
connected disabilities, which are permanent and clearly 
interfere with normal employment.  Thus, the veteran was 
informed that in order to warrant a 10 percent evaluation 
under 38 C.F.R. § 3.324, the evidence would need to show that 
his service-connected pruritus ani and residuals of a crush 
injury to the right second, third, and fourth toes were 
permanent and clearly interfered with normal employment.  

As to the claim for an earlier effective date for the grant 
of service connection for pruritus ani, the RO noted in the 
July 2002 statement of the case that the veteran first filed 
a claim for service connection for a skin condition on 
November 5, 1998, and that the appropriate effective date is 
the date of claim.  The RO provided the veteran with the 
regulation that addresses effective dates, which further 
informed him that the effective date for an award of service 
connection will be the date of claim or date entitlement 
arose, whichever is the later date.  Based on the above, the 
Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed to 
substantiate his claims.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2002 statement of the case, the RO informed the veteran 
that it must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, the VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would attempt to 
obtain medical records from other health-care facilities as 
long as the veteran adequately identified the facilities, but 
noted that the veteran had the ultimate responsibility for 
obtaining those records.  In addition, a letter from the RO 
dated in November 2002 discussed the VCAA and the duties to 
obtain evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the VA treatment records 
from the VA Medical Center in Albuquerque, New Mexico, and 
the Raton Outpatient Clinic.  The RO also obtained the 
veteran's service medical records and the records pertaining 
to his National Guard service.  The veteran submitted some 
private medical records and lay statements.  Finally, the RO 
had the veteran undergo VA examinations in connection with 
his claims.  The veteran has not alleged that there exists 
any records that VA has not obtained.  For the reasons stated 
above, the Board finds that the requirements of the VCAA have 
been met.

II.  Factual Background

In July 1992, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, for service 
connection for hemorrhoids.  

An August 1992 VA examination report shows that rectal 
examination was negative.  The examiner stated that there 
were no hemorrhoids detectable.  He entered a diagnosis of 
hemorrhoids by history.  

A February 1993 report of medical examination shows that 
clinical evaluation of the anus and rectum was normal.  In a 
report of medical history completed by the veteran at that 
time, he denied a history of "piles or rectal disease."  

In a December 1993 rating decision, the RO denied service 
connection for hemorrhoids, noting that there was no evidence 
of hemorrhoids at the time of the June 1992 VA examination.  
The veteran was notified of this determination and of his 
appellate rights in a January 5, 1994, letter.  He did not 
appeal the December 1993 rating decision.

A March 1997 VA Persian Gulf examination shows that physical 
examination of the rectum revealed no hemorrhoids or rash.  

A December 1997 report of medical examination shows that 
clinical evaluation of the anus and rectum was normal.  In a 
report of medical history completed by the veteran at that 
time, he reported a history of "piles or rectal disease."  
The examiner stated that the veteran reported having 
hemorrhoids but no symptoms at that time.   

A March 1998 VA outpatient treatment report shows that the 
veteran reported having perianal itching.  The examiner 
stated that there was no erythema or perirectal rash upon 
physical examination.  He entered an assessment of perianal 
itching-unclear etiology.  In May 1998, the veteran 
complained that the rash was unresponsive to medications he 
had been using.  He reported that the rash was associated 
with crusting and fissuring and could spread to involve the 
groin area.  The examiner stated that the perineum and 
scrotum were clear on that day.  

On October 30, 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated he wanted to 
file a claim for Gulf War Syndrome.  He stated that this form 
was to "establish my date of claim."  

On November 5, 1998, the veteran submitted a VA Form 21-526, 
stating he was seeking compensation for a mysterious rash on 
the rectal area, which he stated had spread over the whole 
body.

A March 1999 VA outpatient treatment report shows that the 
veteran complained of perianal itching.  The examiner stated 
that physical examination revealed no inflammation, papules, 
pustules, vesicles, or excoriations in the perianal area.  He 
entered a diagnosis of "suspect neurogenic pruritus ani."  
In April 1999, the veteran reported episodes of itchiness 
around the anus and occasionally over the whole body.  The 
examiner stated that examination of the skin revealed no 
lesions, no erythema, no pustules, and no edema on skin in 
the genital area nor perianally.  

A May 1999 private medical record shows that the veteran 
complained of a rash to the genitals and anal area.  The 
examiner confirmed that there was an erythematous rash to the 
anal area and genitals.  He entered a diagnosis of dermatitis 
to perineum.

A July 1999 VA outpatient treatment report shows that the 
veteran was seen for follow-up for his rectal itching.  The 
examiner stated that the veteran's rectal itching was 
"controlled."  In September 1999, the veteran was seen for 
his pruritus ani.  He stated that it itched him all the time.  
The examiner stated that there was no irritation, 
vesiculation, or erosions in the perianal area.  The 
assessment was pruritus ani-idiopathic.  

In a letter received in September 1999, the veteran's former 
spouse reported that the veteran had a rash on his buttocks 
which had started in service.

A September 1999 VA examination report shows the veteran 
reported he had a rectal rash while in service in 1991.  He 
stated he was told he had hemorrhoids and was given 
Preparation H for treatment.  The veteran reported that the 
rash would flare up and itch.  The examiner stated that the 
rectal area did not have a rash.  He noted the veteran had 
normal sensation in the perirectal area.  He entered an 
impression of no evidence of a rash in the perirectal area.

A separate September 1999 VA examination report shows that 
the examiner noted the veteran complained of a perianal rash 
with intermittent spreading over the body.  The examiner 
stated that the veteran had perianal irritation extending 
about one-quarter of an inch around his anus and had an 
irritated area in the cleft of his buttock above the anus.  
He noted that there was no obvious rash beyond the perianal 
irritation.

An April 2000 VA outpatient treatment report shows that the 
veteran was seen for his pruritus ani.  The examiner stated 
that there was no perianal erythema, lichenification or 
atrophy.  He entered an assessment of pruritus.  

A March 2001 VA outpatient treatment report shows that the 
veteran complained of rectal itching.  Physical examination 
revealed minimal excoriation at the twelve o'clock position, 
otherwise there was no rash or irritation seen.  In August 
2001, the veteran was seen for follow-up for his pruritus 
ani.  The examiner stated that there were no anal lesions or 
hemorrhoids.

In August 2001, the veteran presented oral testimony before a 
Decision Review Officer at the RO.  There, the veteran 
testified that the rash in his perianal area had spread to 
his entire body from his neck down to his feet.  He stated 
that he had tried various creams and ointments to alleviate 
his symptoms and the discomfort from itching.  The veteran 
stated that the rash would occur regularly.

A September 2001 VA examination report shows that the 
examiner had an opportunity to review the veteran's claims 
file and reported the veteran's past medical history.  
Physical examination revealed the buttocks to be clear.  The 
examiner stated that the skin in the perianal, peroneal, and 
scrotal areas was normal in appearance with no erythema, 
atrophy, scale, or excoriations.  The diagnosis was pruritus 
ani.  

A December 2002 VA outpatient treatment report shows that the 
veteran complained of a rash in the perianal area.  The 
examiner stated that the veteran had erythematous slightly 
brown pigmented patches to the groin, spanning posteriorly to 
the perianal skin and intergluteal cleft.  He entered an 
assessment of history of idiopathic urticaria.  In January 
2003, the veteran continued to complain of the same rash.  
The examiner entered an assessment of seborrheic dermatitis 
versus allergic contact dermatitis versus inverse psoriasis.

A December 2002 VA examination report shows that the veteran 
reported that he had right foot pain upon weightbearing.  He 
stated he would get swelling after walking all day.  The 
examiner noted that the veteran did not use a shoe insert.  
Physical examination revealed that there was tenderness to 
palpation on the dorsal and plantar aspects of the right 
third and fourth metatarsophalangeal joints.  The veteran was 
able to rise on toes.  There was no hammertoes or high arch 
clawfoot.  X-rays of the right foot showed a healed fracture 
of the third proximal phalanx and no arthritis disease.  The 
examiner entered diagnoses of healed fracture of the third 
proximal phalanx of the right foot and no residuals of crush 
injury to second and fourth toes at that time.

In a January 2003 statement, the veteran's supervisor at the 
Post Office stated that he had known the veteran for "most 
of his life" and that he had been a supervisor at the Post 
Office for seven years.  He stated that the veteran had a 
rash on several parts of his body, such as on his hands and 
fingers, which caused the veteran to take sick leave because 
his skin was irritated and tender, and he could not handle 
the mail.  He noted that the veteran's skin condition caused 
the veteran to have to wear long-sleeved shirts and hats when 
delivering the mail and that the veteran was uncomfortable 
with severe itching as a result of the skin disorder.  

In a March 2003 letter, a friend of the veteran, PD, stated 
that he had known the veteran for three years and that since 
he had known him, the veteran had been having skin problems 
regularly.  He stated that he had seen the rash on the 
veteran's arms, neck and upper chest and that the veteran 
told him that the same rash was on his groin and buttocks.  
PD added that he could tell the veteran was in pain when he 
walked.  Additionally, he stated that he witnessed the 
veteran limping as a result of the crushed foot injury.  

In a March 2003 letter from a sergeant in the National Guard, 
he stated that he witnessed the veteran's skin condition 
during annual training.  

In April 2003, the veteran and his spouse testified at a 
personal hearing before the undersigned acting Veterans Law 
Judge.  The veteran's representative asserted that the 
veteran had multiple skin disorders, which were related to 
service.  The veteran testified that prior to going into 
service he had no skin disorders.  He stated that when he 
came back from the Persian Gulf, he developed itching and 
burning in the rectal area.  He stated that it prevented him 
from sitting down and that he was uncomfortable all the time.  
The veteran stated that he initially claimed he had 
hemorrhoids but that when he would go to get examined, the 
bumps would not be there even though the itching and burning 
continued.  He stated that the skin disorder in his anal area 
spread throughout his body.  He described the various areas 
of his body that the skin disorder had affected and how 
uncomfortable the burning and itching were.  The veteran's 
spouse testified that she had to try different detergents so 
that it would not irritate the veteran's skin and stated that 
this was a difficult and expensive process.  

III.  Criteria & Analysis

A.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
pruritus ani.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (the Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7337 (2003), 
pruritis ani is evaluated on the basis of the underlying 
condition, which, in the veteran's case, is a skin disorder.  
The Board notes that the criteria for evaluating skin 
disorders changed in July 2002.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the claimant will 
apply.  

Prior to the change in the regulations, the veteran's 
service-connected pruritus ani was rated by analogy to 
eczema.  A noncompensable evaluation is warranted if there is 
slight, if any, exfoliation exudation or itching, if on a 
nonexposed surface or small area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 2002).  A 10 
percent evaluation is warranted if there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  

Under the new criteria, a noncompensable evaluation is 
warranted when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective August 2002).  A 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  Id.  

The veteran has asserted that he warrants a compensable 
evaluation for the service-connected pruritus ani.  He states 
that the skin rash, which began in his perianal area, has 
spread to other part of his body, such as his arms, hands, 
chest, neck, and face.  He believes that the skin disease on 
other parts of his body is related to the service-connected 
pruritus ani.  

The Board has carefully reviewed the evidence of record, 
including the testimony that the veteran provided before the 
undersigned, and finds that the preponderance of the evidence 
is against the grant of a compensable evaluation for pruritus 
ani.  Initially, the Board notes that the disability for 
which the veteran is service connected is pruritus ani.  
Therefore, the service-connected disability is limited to one 
area of the veteran's body-here, his perianal area.  In a 
January 2003 rating decision, the RO specifically denied 
service connection for dermatitis, which has been diagnosed 
as the skin rash that has affected other areas of the 
veteran.  When service connection was granted for pruritus 
ani, the medical opinion upon which the disability was 
granted was that pruritus ani was as likely as not related to 
service.  The examiner did not state that dermatitis or 
another skin disorder was as likely as not related to 
service.  Thus, the Board is limited in its review of the 
evidence of record to the rash that affects the veteran's 
perianal area.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
pruritus ani meets the criteria for a compensable evaluation 
under either the previous criteria for skin disorders or the 
amended criteria for skin disorders.  While the veteran has 
complained of a constant rash and itching, physical 
examinations, for the most part, have shown no rash or 
irritation.  For example, when examined in December 1997, 
March 1998, January 1999, April 1999, July 1999, April 2000, 
August 2001, and September 2001, there were specific findings 
that there was no rash in the anus and rectum area.  Although 
there were signs of a rash in May 1999, September 1999, March 
2001, and December 2002, even accepting that the veteran has 
a regular rash in the perianal area, the level of severity 
does not meet the criteria for a compensable evaluation under 
either the previous or the amended criteria.

The location of the rash is in a nonexposed area.  Under the 
previous criteria, in order to warrant a compensable 
evaluation, the skin disorder needed to be on an exposed area 
or an extensive area.  There is no such showing here.  Under 
the revised criteria, in order to warrant a compensable 
evaluation, at least 5 percent of the veteran's body needs to 
be affected by the skin disorder.  Again, the service-
connected rash is limited to a small area on the veteran's 
body.  A rash of the perianal area would not meet the "at 
least 5 percent" criteria for a 10 percent evaluation.  
Additionally, there is no evidence that the veteran takes 
immunosuppressive drugs for the service-connected disability 
so as to warrant the 10 percent evaluation on that basis.  
Thus, the preponderance of the evidence is against a finding 
that the service-connected disability warrants a compensable 
evaluation.

The Board notes that the RO did not provide the veteran with 
the amended regulations for evaluating skin disorders, 
however, the veteran is not prejudiced by such.  
Specifically, the veteran is service connected for pruritus 
ani, and not a generalized skin disorder.  As stated above, 
the skin disorder for which the veteran is service connected 
is limited to one area-the veteran's perianal area.  As to 
the new criteria, objectively, it cannot be said that the 
skin disorder affects 5 percent or more of the entire body or 
5 percent of an exposed area of the body, as the affected 
area is an unexposed area.  Additionally, the veteran has 
indicated the medication he uses for his skin disorder, which 
does not meet the criteria of a compensable evaluation under 
the amended regulations.  Thus, even if the veteran was 
provided with the amended criteria, he would not be able to 
bring forth evidence to establish a compensable evaluation 
under the amended criteria.  Therefore, the Board does not 
find that the veteran is prejudiced by the Board's 
consideration of the new criteria in evaluating the service-
connected pruritus ani.  

The veteran is competent to report his symptoms.  He has 
alleged that he has constant itching and discomfort in his 
perianal area.  The medical findings do not support his 
assertions of a constant rash and constant itching.  
Regardless, even accepting the veteran's statements and 
testimony as true, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disability warrants a compensable evaluation under the either 
the previous or the amended criteria.  The Board understands 
that the veteran's pruritus ani causes him discomfort, 
however, the zero percent evaluation contemplates that 
discomfort.  For the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
pruritus ani, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
the pruritus ani, and there is no evidence that this alone 
markedly interferes with his employment.

B.  38 C.F.R. § 3.324

The veteran asserts that his service-connected disabilities 
interfere with his ability to work.  Whenever a veteran is 
suffering from two or more separate, permanent service-
connected disabilities that are of such character as to 
clearly interfere with normal employability, but are not 
found to be of compensable degree under the VA's Rating 
Schedule, the rating agency is authorized to apply a 10 
percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324. 

In the present case, the veteran has two service-connected 
disabilities; pruritus ani and residuals of a crush injury to 
the right second, third, and fourth toes.  Each of these 
disabilities has been evaluated as noncompensably disabling.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected noncompensable 
disabilities combine to interfere with normal employability.  
With regard to the veteran's service-connected pruritus ani, 
as stated above, the preponderance of the evidence 
establishes that the veteran's rash is not constant in that 
he does not have it on a day-to-day basis.  He has been 
examined by VA physicians since 1998 and the majority of the 
time, the veteran does not have an active rash.  The 
veteran's complaints about how the rash affects his ability 
to work are related to the rash that occurs on parts of his 
body, other than the perianal area.  His complaints are about 
the rash that occurs on this arms, chest, neck, face, and 
hands.  The veteran is not service connected for a rash that 
covers parts of his body other than the perianal area.  
Additionally, no medical professional has stated that the 
rash on the veteran's perianal area, when it is active, 
affects his employability.  

As to the service-connected residuals of a crush injury to 
the right second, third, and fourth toes, the veteran 
recently underwent a VA examination for that disability in 
December 2002.  There, the examiner noted that the veteran 
had some tenderness to palpation on the dorsal and plantar 
aspects of the right third and fourth metatarsophalangeal 
joints.  The veteran was able to rise on his toes.  The 
examiner stated that the veteran had a healed fracture of the 
third proximal phalanx of the right foot and "no residuals 
of [a] crush injury to [the] second and fourth toes at this 
time."  Such determination by the examiner weighs against a 
finding that the crush injury to the veteran's right second, 
third, and fourth toes affect his employability.  The Board 
is aware that the veteran's friend, PD, noted that the 
veteran limped as a result of his crush injury.  The Board 
has considered that statement, but finds that the opinion 
made by the medical professional has more probative value as 
to how the residuals of the crush injury affect the veteran 
than a lay person's opinion.  

The Board finds that, even accepting that the veteran has a 
regular rash in the perianal area and that his right foot 
bothers him, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
clearly interfere with his ability to work.  Absent evidence 
that the disabilities clearly interfere with normal 
employability, this clam cannot be granted.  Therefore, the 
Board finds that the evidence is against the claim for a 10 
percent rating for multiple, noncompensable service-connected 
disabilities, and there is no doubt to be resolved.  38 
C.F.R. § 3.324.

C.  Earlier effective date

The veteran asserts that he warrants an earlier effective 
date for the grant of service connection for pruritus ani.   
He states that when he filed his original claim for service 
connection back in July 1992, his claim for hemorrhoids at 
that time was the same claim as his 1998 claim for service 
connection for a skin disorder.  Thus, he feels that the 
effective date of the grant of service connection for 
pruritis ani should go all the way back to the date of his 
original claim for service connection in July 1992.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of 
compensation based on either a claim for service connection 
or a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that an effective date of October 30, 1998, for the 
grant of service connection for pruritus ani is warranted.  
Of record is a VA Form 21-4138, Statement in Support of 
Claim, wherein the veteran stated that he was seeking a claim 
for service connection for Gulf War Syndrome.  This document 
was received at the RO on October 30, 1998.  Shortly 
thereafter, as part of his claim for service connection for 
Gulf War Syndrome, the veteran claimed he developed a skin 
rash.  He specified this in his VA Form 21-526, which he 
submitted on November 5, 1998, and stated that he had a skin 
rash as a result of his service in the Persian Gulf.  The 
Board finds that the October 30, 1998, VA Form 21-4138 may be 
considered an informal claim for service connection for a 
skin rash, see 38 C.F.R. § 3.155(a), and, resolving all 
reasonable doubt in favor of the veteran, an effective date 
of October 30, 1998, is warranted for the award of service 
connection for pruritis ani. 

The Board must further determine whether an effective date 
prior to October 30, 1998, for the award of service 
connection for pruritus ani is warranted and finds that there 
is no legal basis to grant an earlier effective date.  The 
veteran has asserted that his claim for service connection 
for a skin disorder in the perianal area is the same claim he 
filed back in July 1992.  At the time of the July 1992 claim 
for service connection, the veteran stated he was seeking 
benefits for "hemorrhoids."  The Board does not find that 
the veteran's October 1998 claim for service connection for 
pruritis ani to be the same claim as he filed in July 1992.  
Even if the Board conceded that it was the same claim, the 
veteran did not appeal the December 1993 denial of service 
connection for hemorrhoids.  Thus, an effective date earlier 
than December 1993 is legally precluded.  

Additionally, in reviewing the evidence of record, the Board 
finds that there is nothing in the record between the 
December 1993 rating decision and the veteran's October 1998 
claim that would show the veteran's, or his representative's, 
intent to file a claim, either formal or informal, to allege 
that service connection was warranted for pruritus ani.  See 
38 C.F.R. § 3.155(a).  The Board finds that the grant of the 
October 30, 1998, effective date is the earliest effective 
date possible based upon the facts in this case and the 
applicable law and regulations.


ORDER

Entitlement to an initial compensable evaluation for pruritus 
ani is denied.

Entitlement to a 10 percent evaluation under the provisions 
of 38 C.F.R. § 3.324 based upon multiple, noncompensable 
service-connected disabilities is denied.

Entitlement to an effective date of October 30, 1998, (but no 
earlier) for the award of service connection for pruritus ani 
is granted.


REMAND

In a January 2003 rating decision, the RO denied service 
connection for dermatitis and continued the noncompensable 
evaluation for residuals of a crush injury to the second, 
third, and fourth toes.  In a January 2003 VA Form 21-4138, 
(Statement in support of claim) the veteran expressed 
disagreement both as to the denial of a compensable 
evaluation for his foot disorder and as to the RO's denial of 
service connection for dermatitis.  The RO issued a statement 
of the case in April 2003, which addressed the claim for an 
increased evaluation for the foot disorder but did not 
include the issue of service connection for dermatitis.  

The Board finds that the January 2003 statement that the 
veteran submitted was a valid notice of disagreement as to 
the denial of service connection for dermatitis.  See 38 
C.F.R. § 20.201.  As a result of this finding, this claim 
must be remanded for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran a 
statement of the case as to the claim for 
entitlement to service connection for 
dermatitis.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



___________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



